Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Li (CN 105461923; citations refer to the machine translation filed 3/4/2021) discloses a polyimide film formed from a fluorine-containing dianhydride, a fluorine-containing diamine, and a silicon-containing diamine (abstract; p2). Li teaches the polyimide film has excellent colorless transparency, including having a maximum transmittance of 96% (p4). Examples 1-3 each disclose polyimides formed from “4,4-hexafluoroisopropyl phthalic anhydride” (i.e., 4,4′-(hexafluoroisopropylidene)diphthalic anhydride or 6FDA); 4,4'-diamino-2,2'-bistrifluoromethylbiphenyl (TFMB); and 1,3-bis(3-aminopropyl)-1,1,3,3-tetramethyldisiloxane (AprTMOS), where the relative amount of the monomers are varied in each example (p5-6). 
Previously, the examiner took the position that Li’s polyimide films comprising polymers having structures within presently claimed General Formula (1) inherently have the same properties of total light transmittance, yellowness index, glass transition temperature, and tensile elastic modulus as claimed because they are otherwise the same materials as presently claimed. Applicant, however, has demonstrated that Li’s polymers do not necessarily have at least a tensile elastic modulus of 1.8 GPa or more according to the JIS K7127 standard as required by present claim 1. In particular, Applicant draws attention to Li’s Table 3 which discloses measured elastic moduli for the polyimide films of Examples 1-3 in a range of 6.5 to 7.3 MPa according to the ASTM D882 standard (Remarks, p8). Along with Remarks, Applicant filed a Declaration demonstrating that a tensile modulus measured according to ASTM D882 is consistently higher than one measured according to the claimed JIS K7127 standard (see, e.g., p3 of Declaration). Therefore, Applicant’s submission successfully rebuts that examiner’s position that at least the claimed tensile elastic modulus property was inherent to Li’s films. As such, Li’s films do not meet all of the claimed requirements.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN D FREEMAN/Primary Examiner, Art Unit 1787